PER CURIAM:
West Virginia CWP Fund seeks review of the Benefits Review Board’s decision and order affirming the Administrative Law Judge’s (“ALJ”) award of black lung benefits to Carl E. Matlick, pursuant to 30 U.S.C. §§ 901-945 (2012). Our review of the record discloses that the ALJ’s decision is based upon substantial evidence and is without reversible error. See Island Creek Coal Co. v. Compton, 211 F.3d 203, 207-08 (4th Cir.2000) (providing standard of review). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.